                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                              Petitioner,
                                                                         ORDER
        v.
                                                                      18-cv-956-jdp
 JEFFREY P. HEIST,

                              Respondent.


       Respondent Jeffrey Heist failed to comply with this court’s January 16, 2019 order,

Dkt. 14, directing him to submit certain financial documents to the Internal Revenue Service

or the United States Attorney’s Office, pursuant to an IRS summons, Dkt. 1-2. The

government moved for an order to show cause why Heist should not be held in contempt, Dkt.

31, which I granted, Dkt. 35. On April 9, 2019, the court held the contempt hearing. The

government appeared by counsel, Leslie Herje. Jeffrey Heist appeared pro se.

       I find that Heist has been in contempt of court. Heist stated on the record that he plans

to fully comply with this court’s order by turning over the documents identified in the IRS

summons. See Dkt. 1-2, at 3. He indicated that he had brought many of the requested

documents to court with him, and he stated that the only documents that he still needed to

provide to fully comply with the summons were bank statements, which he would submit to

the IRS office in Waukesha by Wednesday, April 10.

       The government has until April 17 to notify the court of any deficiencies in Heist’s

response to the summons. If the government identifies any deficiency, Heist has until April 24

to cure that deficiency or to explain why he cannot do so. Heist may not assert any challenge

to the government’s authority to issue the summons or this court’s jurisdiction over the matter.
If Heist fully complies with the IRS summons, or explains to the court’s satisfaction why full

compliance is not possible, the court will deem Heist’s contempt to be cured.



                                          ORDER

       IT IS ORDERED that:

       1. Respondent Jeffrey P. Heist must produce the outstanding bank statements to the
          government by April 10, 2019.

       2. The government must notify the court whether there are any outstanding
          deficiencies in Heist’s response to the summons by April 17, 2019.

       3. If the government identifies any deficiencies in Heist’s response, Heist has until
          April 24, 2017, to cure any deficiency or to explain why full compliance is not
          possible.

       Entered April 9, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
